UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-2107


MATTHEW BOROWSKI; CARIANNE BOROWSKI,

                Plaintiffs - Appellants,

          v.

TERESA POLINSKE, in her official and individual capacities;
STEVEN D. EPPLE, in his official and individual capacities,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:10-cv-00197-AJT-JFA)


Submitted:   February 18, 2011               Decided:   March 9, 2011


Before WILKINSON and    GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Matthew   Borowski,  Carianne   Borowski,  Appellants  Pro   Se.
Alexander Francuzenko, COOK, KITTS & FRANCUZENKO, PLLC, Fairfax,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Matthew     and   Carianne      Borowski     appeal    a   district

court’s    order      granting   Detective     Stephen      D.    Epple’s     and

Assistant Commonwealth’s Attorney Teresa Polinske’s motions to

dismiss under Fed. R. Civ. P. 12(b)(6) for failing to state a

claim.     We have reviewed the record and the district court’s

order and affirm for the reasons cited by the district court.

See Borowski v. Polinske, No. 1:10-cv-00197-AJT-JFA (E.D. Va.

filed    Aug.   24,   2010;   entered   Aug.   25,     2010).     We   deny   the

Borowskis’ motion for oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                        2